DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on August 26, 2021, is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-10, 12, 14, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (US PG PUB 2014/0246099, hereinafter “Herbert”).
Regarding Claim 1, Herbert discloses a plumbing system for generating electrical power (automatic faucet 10, fig. 15 illustrates the control circuitry for the faucet in fig. 1), the plumbing system comprising: a hydroelectric generator assembly (250) configured to generate power; a power source (battery 200) arranged in parallel (the hydro-turbine 250 and the battery 200 are individually connected to the power management and storage 439, see fig. 15, thus they are in parallel) with the hydroelectric generator assembly; an interconnecting power harness (power management and storage 439) in communication with the hydroelectric generator assembly and the power source; and a plumbing fixture (faucet 10) in communication with the interconnecting power harness (fig. 15 illustrates the solenoid driver 408 for valve 10 solenoid 150 are in communication with the power management and storage 439, the turbine 250, battery 200, and faucet spout 16; additionally fig. 4 illustrates the valve module 150), wherein the plumbing fixture includes a valve (solenoid operated valve 150) and a sensor (optical sensor includes IR diode driver 422, IP transmitter 420, IR sensor amplifier 426, and controlled by controller 402, para 0097-0100); wherein the hydroelectric generator assembly is configured to provide power to the valve (see fig. 15 which provides the control circuitry for faucet 10 in fig. 1).
Regarding Claim 2, Herbert discloses the power source (battery 200) is a rechargeable DC power source (para 0021).
Regarding Claim 5, Herbert discloses the hydroelectric generator assembly is configured to provide power to the valve when a charge level of the power source falls below a predetermined threshold value (para 0105-0106 describes the power consumption controller’s interaction with the battery, hydroelectric generator, sensors, and the valve; the power consumption controller signals when the battery is low and when the hydroelectric generator provides recharge to the battery).
Regarding Claim 6, Herbert discloses the plumbing fixture is a faucet assembly (fig. 1).
Regarding Claim 7, Herbert discloses a plumbing system for generating and storing electrical power (automatic faucet 10, fig. 15 illustrates the control circuitry for the faucet in fig. 1), the plumbing system comprising: a hydroelectric generator assembly (250) configured to generate power; a power bank (power management and storage 439) configured to store power generated by the hydroelectric generator assembly; a first power source (battery 200) arranged in parallel with the hydroelectric generator assembly and in communication with the power bank (the hydro-turbine 250 and the battery 200 are individually connected to the power management and storage 439, see fig. 15, thus they are in parallel); a plumbing fixture (faucet 10) in communication with the first power source (fig. 15 illustrates the solenoid driver 408 for valve 10 solenoid 150 are in communication with the power management and storage 439, the turbine 250, battery 200, and faucet spout 16; additionally fig. 4 illustrates the valve module 150), wherein the plumbing fixture includes a valve (solenoid operated valve 150) and a sensor configured to detect the presence of a user (optical sensor includes IR diode driver 422, IP transmitter 420, IR sensor amplifier 426, and controlled by controller 402, para 0097-0100); and an end point device including an electronic processor, the electronic processor powered by a second power source local to the end point device, wherein the end point device is in communication with the power bank, the hydroelectric generator assembly, and the plumbing fixture (para 0102-0103 describes the information from the fixture to a remote wireless device and communication between the fixtures).
Regarding Claim 8, Herbert discloses the power source (battery 200) is a rechargeable DC power source (para 0021).
Regarding Claim 9, Herbert discloses the electronic processor is configured to receive data from the fixture, convert the data pursuant to a networking protocol, and enable transmission of the converted data to a remote device for virtual processing (para 0102-0103 describes the information from the fixture to a wireless device and communication between the fixtures).
Regarding Claim 10, Herbert discloses the power bank is configured to charge the first power source (battery 200) and when a charge level of the one of the first power source falls below a predetermined threshold value (para 0105-0106 describes the power consumption controller’s interaction with the battery, hydroelectric generator, sensors, and the valve; the power consumption controller signals when the battery is low and when the hydroelectric generator provides recharge to the battery).
Regarding Claim 12, Herbert discloses the fixture is faucet assembly (10, fig. 1), and wherein in response to the sensor detecting the presence of a user (optical sensor includes IR diode driver 422, IP transmitter 420, IR sensor amplifier 426, and controlled by controller 402, para 0097-0100), the valve (solenoid operated valve 150) is configured to move to an open position to allow the passage of water through the valve (para 0097-0098).
Regarding Claim 14, Herbert discloses a plumbing system for generating and storing electrical power within a facility (automatic faucet 10, fig. 15 illustrates the control circuitry for the faucet in fig. 1; Herbert discloses more than one faucet in the system), the plumbing system (para 0102-0103 describe a plumbing system as “The system may include an optional RF transceiver 450 connected to an antenna 452 for wireless communication with a remotely located central controller or network. The present design may be deployed with a network of wirelessly connected bathroom faucets and sanitary appliances. The remotely located network enables monitoring and gathering of information concerning the faucets and appliances. The communication between the faucets and appliances uses preferably low frequency RF signals, and the communication to the remotely located network node uses preferably a high frequency RF signals. In general, wired or wireless data communication is used for transmitting information as it relates to the well being of the bathroom faucets and sanitary appliances. The transmitted information (together with the ID of the device) may include the battery voltage, number of flushes, the unit is on run-on condition (cannot turn off), no water condition (cannot turn on), etc. Using an RF transceiver 450 and antenna 452, the system can receive information such as command remotely initiated from somewhere else. The fixtures may talk to each other in a networked fashion. The fixtures may talk to a proximal central unit and this unit may transmit data (wired or wireless) to a wider network such as internet. In a preferred embodiment, the user initiates a location wide diagnostic mission by requesting each fixture to turn on and then off. In turn, each fixture reports successful/unsuccessful operation. The fixture may also report other variables such as battery voltage, number of flushes, etc. The user then gathers the information and schedules a maintenance routing according to results. This is particularly useful in establishments such as convention centers, etc. where the maintenance personnel currently send crews to monitor the well being of the fixtures and take notes manually prior to an event”) comprising: a hydroelectric generator assembly (250) configured to generate power; a power bank (power management and storage 439) configured to store power generated by the hydroelectric generator assembly; a plurality of power sources (batteries 200 and photovoltaic cells described in para 0103) in communication with the power bank; a plurality of plumbing fixtures (faucets) associated with the facility, wherein each of the plurality of plumbing fixtures are in communication with the power source; and an end point device (remotely located network) in communication with the power bank, the hydroelectric generator assembly, and the plurality of plumbing fixtures, the end point device including an electronic processor configured to receive data from at least one of the plurality of plumbing fixtures and transmit the data to a remote device.
Regarding Claim 15, Herbert discloses the power bank is configured to charge at least one of the plurality of power sources (battery 200) when a charge level of the at least one of the plurality of power sources falls below a predetermined threshold value(para 0105-0106 describes the power consumption controller’s interaction with the battery, hydroelectric generator, sensors, and the valve; the power consumption controller signals when the battery is low and when the hydroelectric generator provides recharge to the battery).
Regarding Claim 19, Herbert discloses at least one of the plurality of fixtures is faucet assembly (10), wherein the faucet assembly includes a valve (solenoid valve 150) and a sensor (optical sensor) configured to detect the presence of a user (optical sensor includes IR diode driver 422, IP transmitter 420, IR sensor amplifier 426, and controlled by controller 402, para 0097-0100), wherein the valve is in communication with at least one of the plurality of power sources (turbine 250 and battery 200). 
Regarding Claim 20, Herbert discloses in response to the sensor (optical sensor) detecting the presence of a user, the valve is configured to move to an open position to allow the passage of water through the valve wherein in response to the sensor detecting the presence of a user (optical sensor includes IR diode driver 422, IP transmitter 420, IR sensor amplifier 426, and controlled by controller 402, para 0097-0100), the valve (solenoid operated valve 150) is configured to move to an open position to allow the passage of water through the valve (para 0097-0098).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US PG PUB 2014/0246099, hereinafter “Herbert”) in view of Staake et al. (US PG PUB 2011/0203364, hereinafter “Staake”).
Regarding Claims 3, 11, and 18, Herbert discloses the claimed invention, except Herbert is silent with regard to a diode in communication with the power source, wherein the diode is configured to allow current to flow out of the power source and prevent current from flowing into the power source.
Staake teaches a diode in communication with the power source, wherein the diode is configured to allow current to flow out of the power source and prevent current from flowing into the power source.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the electrical circuit of the elements communicating with the power management and storage 439, as disclosed by Herbert, by including diodes in each power supply line, as taught by Staake, for the purpose of preventing a supply voltage that can damage the electrical components. For protection from overvoltage, diodes with an on-state voltage greater than the minimum supply voltage and less than the maximum desired supply voltage are inserted upstream of the rectifier diodes. Diodes are commonly used to eliminate a voltage spike that occurs across an inductive load when the power is cut. 

Claims 4, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US PG PUB 2014/0246099, hereinafter “Herbert”) in view of Horwitz (US PG PUB 2017/0260722).
Regarding Claim 4, Herbert discloses the claimed invention, except an AC power source in communication with the interconnecting power harness.
Horwitz teaches an AC power source (para 0029, external power cord that is inserted into a standard female electrical connector).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the power management and storage 439, as disclosed by Herbert, by including a standard AC power source using a standard female electrical connector, as taught by Horwitz, for the purpose of providing a standard power coupling that is plugged into a standard 110/120 volt outlet. This outlet can be used when the turbine blades are damaged from particles in the water.
Regarding Claim 13, Herbert discloses the claimed invention, except an AC power source in communication with the power bank. 
Horwitz teaches an AC power source para 0029, external power cord that is inserted into a standard female electrical connector).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the power management and storage 439, as disclosed by Herbert, by including a standard AC power source using a standard female electrical connector, as taught by Horwitz, for the purpose of providing a standard power coupling that is plugged into a standard 110/120 volt outlet. This outlet can be used when the turbine blades are damaged from particles in the water.
Regarding Claim 16, Herbert discloses the claimed invention, except the end point device includes a second power source local to the end point device.
Horwitz teaches various means of charging the battery of a device, such as an AC power source (para 0029, external power cord that is inserted into a standard female electrical connector).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the invention to have modified the power management and storage 439, as disclosed by Herbert, by including a standard AC power source using a standard female electrical connector, as taught by Horwitz, for the purpose of providing a standard power coupling that is plugged into a standard 110/120 volt outlet. This outlet can be used when the turbine blades are damaged from particles in the water.
Regarding Claim 17, Herbert discloses the claimed invention, except the second power source is in communication with the power bank, wherein the power bank is configured to charge the second power source when a charge level of the second power source falls below a predetermined threshold value.
Horwitz teaches the second power source is in communication with the power bank, wherein the power bank is configured to charge the second power source when a charge level of the second power source falls below a predetermined threshold value (para 0029 teaches the battery charged  wirelessly using resonant inductive coupling that is accomplished by commercially available technology available to those of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the mobile device, as disclosed by Herbert, by using an inductive coupling charger, as taught by Horwitz, for the purpose of using a commercially available technology. This saves the waste of one time use batteries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753